TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00505-CV


                                Knot Anymore, LLC, Appellant

                                                 v.

                                        Cyn Rod, Appellee




              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-18-011897, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Knot Anymore, LLC has filed an unopposed motion to dismiss this

appeal, citing Texas Rule of Appellate Procedure 42.1(a)(1). Appellant states that the parties

have reached a settlement agreement. However, rather than requesting merely that we dismiss

the appeal or affirm the appealed judgment, as provided by Rule 42.1(a)(1), appellant requests

that this Court remand the case to the trial court for entry of judgment consistent with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). Accordingly, we grant appellant’s

motion in part. We set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for rendition of judgment in accordance with the parties’ agreement.1

See id.


         Appellant also requests that this Court dismiss the appeal. However, the appeal is
          1

disposed of by this Court’s opinion and judgment vacating the trial court’s judgment and
remanding the cause to the trial court. This Court may dismiss an appeal pursuant to an
                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Vacated and Remanded

Filed: January 15, 2020




agreement of the parties, but we are not permitted to dismiss and remand for further proceedings.
Compare Tex. R. App. P. 43.2(e), (f) (court of appeals may “(e) vacate the trial court’s judgment
and dismiss the case; or (f) dismiss the appeal”) with id. R. 42.1(a)(2)(B).
                                               2